In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated October 18, 1999, as denied his motion, inter alia, for a protective order suppressing certain documents concerning injuries he sustained in a motor vehicle accident on June 2, 1995, and for sanctions, costs, and counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
The respondents improperly obtained certain documents concerning injuries the plaintiff sustained in a motor vehicle accident on June 2, 1995, from a nonparty insurance company without notice to the plaintiff (see, CPLR 3120 [b]). However, the plaintiff was not prejudiced thereby. None of the documents obtained were privileged and the defendants would have been entitled to their production in the normal course of discovery (see, DiMarco v Sparks, 212 AD2d 965). Thus, suppression of those documents pursuant to CPLR 3103 (c) and the imposition of sanctions, costs, and counsel fees against defense counsel are not warranted (see, Hanover Ins. Co. v Ceriello Elec., 226 AD2d 585). Ritter, J. P., Santucci, Goldstein and Feuerstein, JJ., concur.